Order on Petitions for Rehearing
Oct. 14, 1997
1. The petitions for rehearing filed by AT&T Corporation, MCI Telecommunications Corporation, America’s Carriers Telecommunications Association, Cable & Wireless, WorldCom, Inc., Competitive Telecommunications Association, Sprint Corporation, Telecommunications Resellers Association, Frontier Corporation, Competition Policy Institute, Association for Local Telecommunication Services, Winstar Communications, Inc., Nextlink Communications, LLC, Time Warner Communications, US One Communications, ICG Tele-com Group, Inc., ACSI, and the National Cable Television Association, Inc. are denied. The petitions for rehearing filed by GTE Entities, SBC Communications Inc., BellSouth Corporation, US WEST, Inc., Bell Atlantic Corporation, the Mid-Sized LECs, and Ameritech Corporation are granted.
2. Upon rehearing the Court strikes Part 11(G)(1)(f) of the opinion issued July 18, 1997, reported at 120 F.3d 753, 813 (8th Cir.1997), and substitutes in lieu thereof the following Part 11(G)(1)(f):
[Editor’s Note: Amendments incorporated for purpose of publication.]
3. Footnotes 38 and 39 of the opinion filed July 18, 1997, are amended. [Editor’s Note: Amendments incorporated for purpose of publication.]